Citation Nr: 1216735	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  06-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetic retinopathy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected diabetic retinopathy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Jr., Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO granted service connection and assigned an initial 20 percent rating for diabetes mellitus, type II, with renal and neurological complications, effective July 1, 2003.  The Veteran filed a notice of disagreement (NOD) in March 2004.

In an April 2004 rating decision, the RO in St. Petersburg, Florida, granted an earlier effective date for the grant of service connection for diabetes mellitus, type II, with diabetic retinopathy (previously characterized as diabetes mellitus, type II, with renal and neurological complications), effective July 1, 2002.  In addition, service connection for diabetic nephropathy and peripheral vascular disease of the bilateral lower extremities were each granted as associated, noncompensable complications of the service-connected diabetes mellitus, type II, effective January 14, 2003, and the RO continued the 20 percent rating.

In a July 2004 statement, the Veteran expressed his disagreement with the 20 percent rating, indicating that a 40 percent rating was warranted for his diabetes mellitus, type II, since he used insulin, oral medication, restricted diet, and exercise to control his condition.  The RO issued a statement of the case (SOC) in January 2006.  The Veteran filed a substantive appeal (via a VA form 9, Appeal to the Board of Veterans' Appeals) in March 2006.

In a March 2006 rating decision, the RO continued the 20 percent rating for the Veteran's type II diabetes mellitus, diabetic retinopathy, diabetic nephropathy, peripheral vascular disease of the bilateral lower extremities, and characterized the service-connected disability to include additional complications of erectile dysfunction, and folliculitis.  The RO also granted special monthly compensation based on loss of use of a creative organ, effective June 6, 2005.

In August 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the representative requested, and the undersigned granted, a 30-day abeyance period for the submission of additional evidence, specifically private medical records reflecting treatment for diabetes mellitus, type II, and associated conditions.

In October 2008, the Board remanded the claim for diabetes mellitus, type II, and associated conditions, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis.  After completing the requested development, the RO/AMC continued to deny the claim for an initial rating in excess of 20 percent for diabetes mellitus, type II, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (as reflected in a July 2009 supplemental SOC (SSOC)).  The AMC also granted separate ratings for peripheral neuropathy of the right lower extremity (10 percent, effective January 14, 2003), peripheral neuropathy of the left lower extremity (10 percent, effective January 14, 2003), retinopathy (10 percent, effective July 1, 2002), folliculitis (0 percent, effective January 14, 2003), and erectile dysfunction (0 percent, effective June 6, 2005), and returned these matters to the Board for further consideration.

After the RO assigned separate, compensable ratings for other complications, the Veteran expressed disagreement only with the rating assigned for retinopathy.  Thus, in December 2010, consistent with the record, the Board recharacterized the appeal pertinent to diabetes mellitus, type II, with nephropathy, peripheral vascular disease, erectile dysfunction, and folliculitis, and retinopathy, as involving only the initial ratings assigned for diabetes mellitus, type II, and retinopathy.  In its December 2010 decision, the Board denied the Veteran's appeal for a higher initial rating for diabetes mellitus, type II, with nephropathy, peripheral vascular disease, erectile dysfunction, and folliculitis.  The Board also noted that the Veteran had raised a claim for a TDIU due to retinopathy and that such claim was essentially a component of the claim for a higher rating for retinopathy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal was therefore recharacterized to include this matter.  

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for diabetes mellitus, type II (with retinopathy), the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In December 2010, the claim for a higher rating for retinopathy, and the matter of a TDIU due to retinopathy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), were remanded to the RO, via the AMC, for further action.  After completing the requested development, the AMC continued to deny the claim for an initial rating in excess of 10 percent for retinopathy, to include a TDIU on either a schedular or extra-schedular basis (as reflected in the September 2011 SSOC).  Thereafter, the matters on appeal were returned to the Board for further appellate consideration. 

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.

As a final note, the Board observes that the claims file reflects that the Veteran was previously represented by Vietnam Veterans of America (as reflected in a September 2003 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In May 2011, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing accredited claims agent Lawrence W. Stokes, Jr., as his representative.  The Board recognizes the change in representation.



REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

At the outset, the Board notes that, in October 2011, prior to transfer of this appeal to the Board, the Veteran submitted additional medical evidence and argument in response to the September 2011 SSOC.  Under these circumstances, the Board has no alternative but to remand the claims on appeal for the RO to consider the claims in light of the additional evidence and argument received, in the first instance, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 1931, 19.37 (2011).  

The Board also finds that additional RO action is warranted prior to adjudication of these claims. 

The Veteran is seeking, inter alia, a higher initial rating for service-connected diabetic retinopathy.  By rating decision of July 2009, the RO granted a compensable 10 percent rating for diabetic retinopathy pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6009, effective July 1, 2002.  Diagnostic Code 6009 provides that such disabilities, in chronic form, are to rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (prior to December 10, 2008).  Visual acuity rating is based on the best distance vision obtainable with best correction by glasses except in cases involving keratoconus or where the spherical correction between the two eyes varies by more than four diopters.  38 C.F.R. §§ 4.75, 4.84a, Table V (prior to December 10, 2008).  

A review of the record, specifically, an April 2009 VA diabetes examination report, reflects that the Veteran underwent ophthalmologic evaluation by VA on October 5, 2008.  The diagnosis rendered in connection with the examination, mild, nonproliferative diabetic retinopathy, is noted in the April 2009 report; however, no pertinent the findings, including any visual acuity test results, are provided.  The remaining record does not contain any ophthalmological examination report dated October 5, 2008; the only VA treatment record on file is an April 16, 2010, ophthalmology note from the VA Medical Center (VAMC) in Decatur, Georgia.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, the April 2009 VA diabetes examination report indicates that additional ophthalmologic treatment records exist that are pertinent to the Veteran's initial rating claim on appeal.  Hence, to ensure a complete record is before the Board, the RO should obtain from the Decatur VAMC all outstanding, pertinent treatment records dated since July 1, 2001, to include the report of any ophthalmological examination conducted on October 5, 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the matters on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO should adjudicate both claims on the basis of all pertinent evidence added to the claims file since the RO's last adjudication of the claim (to particularly include the additional evidence and argument referenced above).  The RO's adjudication of the claim for higher rating should include continued consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted. 

As a final point, the Board notes that any decision with respect to the claim for a higher initial rating for diabetic retinopathy may affect the Veteran's claim for a TDIU due to diabetic retinopathy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Thus, these claims are inextricably intertwined, and any Board action on the TDIU claim, at this juncture, would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, a remand of this matter is also warranted.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Decatur VAMC all outstanding, pertinent records of treatment of the Veteran dated since July 1, 2001, to include the report of any ophthalmological examination conducted on October 5, 2008 (referenced in the April 2009 VA diabetes examination report).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his agent a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the matters on appeal, in light of pertinent evidence (to particularly include all evidence received since the September 2011 SSOC) and legal authority.  The RO's adjudication of the Veteran's higher initial rating claim should include continued consideration of whether staged rating of the disability, pursuant to Fenderson (cited above), is appropriate.

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his agent an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

